Citation Nr: 1442042	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than September 19, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for the PTSD prior to April 5, 2013, and a rating higher than 70 percent since.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 5, 2013.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for PTSD and assigned an initial 30 percent rating for this disability retroactively effective from September 19, 2003.

In May 2011 the Board denied his claim for an earlier effective date for the grant of service connection for the PTSD, and remanded his claim of entitlement to a higher initial rating for the PTSD.  He appealed the denied claim to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the earlier-effective-date claim was remanded back to the Board in August 2012 for further development and readjudication consistent with the terms of the JMPR.  The Board then, in turn, remanded this claim to the RO, via the Appeals Management Center (AMC), in furtherance of this directive.

In April 2014, on remand, the RO/AMC increased the rating for the PTSD from 30 to 70 percent and granted a TDIU.  Both awards were made effective from April 5, 2013.  But in an August 2014 submission, in response, the Veteran's attorney continued to assert entitlement to a TDIU even prior to April 5, 2013.  And as the issue of this entitlement before that date is part and parcel of the claim for higher ratings for the PTSD, both before and since April 5, 2013, this derivative TDIU claim is still at issue, as is the claim for even higher ratings for the PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); AB v. Brown, 6 Vet. App. 35, 38 (1993).  So, too, is the earlier-effective-date claim still on appeal.

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VMBS).  Thus, the claims file is paperless.


FINDINGS OF FACT

1.  The PTSD did not onset prior to September 19, 2003.

2.  But prior to April 5, 2013, the PTSD was manifested by intermittent suicidal ideation and hallucinations and Global Assessment of Functioning (GAF) scores predominantly 45 or lower; there also was gross impairment in thought processes, grossly inappropriate behavior, a persistent danger of hurting self or others, and memory loss for basic concepts, though not total social impairment.

3.  That said, prior to April 5, 2013, the Veteran's PTSD was 70-percent disabling and prevented him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than September 19, 2003, for the grant of service connection for the PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).

2.  However, the criteria for the higher 70 percent rating for the PTSD were met even prior to April 5, 2013, even though the criteria for an even greater 100 percent schedular rating have not been met at any point during the appeal period.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The Veteran is, nonetheless, also entitled to a TDIU prior to April 5, 2013.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprise him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, the Veteran is challenging the initial evaluation and effective date assigned following the granting of service connection for his PTSD.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  A May 2009 SOC adjudicated these downstream claims after the Veteran expressed his disagreement with the initial rating and effective date assigned for his awarded benefits for his PTSD.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his attorney has alleged any prejudice with regard to the content or timing of the notice, certainly not shown that any such error is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on a claim.  Here, to satisfy this additional obligation, the Veteran's VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file for consideration.  A February 2013 letter notified him that he could submit any private treatment records dated prior to October 2003 documenting treatment for his PTSD, or that he alternatively may provide sufficient information to allow VA to obtain the records for him, so on his behalf.  No response was received, however.

He was also provided VA compensation examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating his PTSD in relation to the applicable rating criteria.  A "retrospective" opinion also was obtained to ascertain when his PTSD had incepted.  See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  This opinion was based on a review of the claims file and the evidence contained in it.  Although a portion of this retrospective opinion is speculative in nature, the examiner explained why this was the case.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA obtained the Veteran's recent VA treatment records, VA treatment records prior to October 2003, a recent examination to reassess the severity of his PTSD, and as mentioned a retrospective opinion to try and determine the time of its onset.  He was notified that he may present or identify private records pertinent to his PTSD treatment dated prior to October 2003.  Therefore, the Board's remand directives have been complied with, certainly substantially.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).



II.  Effective Date Claim

The Veteran was granted service connection for PTSD effectively as of September 19, 2003.  He contends that an earlier effective date is warranted.  Historically, he had first filed a claim of entitlement to service connection for PTSD on September 30, 1997.  That claim was denied in a February 1998 rating decision, however, and he did not in response appeal that decision.  On September 19, 2003, he filed a new claim for PTSD (what at first seemingly amounted to a petition to reopen this previously denied, unappealed, claim).  The claim was ultimately granted in October 2007 based, in part, on additional service records that were previously unavailable.  He therefore contends the effective date of his grant of service connection should be September 30, 1997, the date of his original claim.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

An award made based on service records that were available but not associated with the claims file is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).


In this case, because the Veteran's previously denied claim for service connection for PTSD was ultimately granted based on newly received service records, the "date of claim" for the purpose of this appeal is September 30, 1997, coinciding with when he filed his initial claim.  But entitlement to benefits for a disability or disease arises with the manifestation of the condition and the filing of a claim for benefits for the condition.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  See also Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see, too, 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim. Such informal claim must identify the benefit sought.").

In this case at hand, the evidence does not reflect that PTSD had its onset prior to September 19, 2003.  SSA records earlier dated, from October 1993, and private records also earlier dated, from March 1996, only reflect a history of alcohol abuse, with no attribution of it to PTSD.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, [as in this case] payment of compensation for disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or a disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  There is an exception to this general rule, however.  The Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability [so, here, the PTSD].  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit Court indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  The Federal Circuit Court further held that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

So, to summarize, where drug and alcohol abuse is at issue, service connection is precluded "in two situations:  (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability, such as if the Veteran has, as an example, PTSD and used alcohol and/or drugs to mask his symptoms or self-medicate.  Id.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

The Veteran underwent a VA examination in February 1998, but no PTSD or other Axis I psychiatric disability was diagnosed, so including in relation to his alcohol abuse.  The earliest documented diagnosis of PTSD was in October 2003.  Private records from that time indicated this was a "continuation of long-standing symptoms."  However, VA records also dated in October 2003 show he reported that he had "been this way about 2 weeks."  He denied any previous mental health treatment.  An April 2008 letter from his VA physician only noted that the Veteran had been treated since 2003.

An April 2013 VA opinion noted the Veteran was first diagnosed with PTSD in 2003, and that an October 2003 treatment note indicated he had struggled with depression for the last month.  The examiner also noted the Veteran had a prior history of alcohol abuse and violence, but no earlier diagnosis of PTSD.  Based on this evidence, he could only resort to speculation as to whether this alcohol abuse and violence were due to PTSD.

In support of his claim, the Veteran submitted a January 2012 statement indicating he had struggled with PTSD since at least 1991, and he described how anger and irritability had interfered with his ability to work.  The Board has considered his assertions, but while he believes he is reporting symptoms that were later diagnosed as PTSD, the factual picture presented is complex.  Whether his symptoms prior to 2003 were due to PTSD cannot be determined by his own mere observation alone.  The Board finds that determining when his PTSD incepted is not within the realm of common knowledge of a non-expert - especially given his prior history of alcohol abuse without any accompanying psychiatric diagnosis.  Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004) (where an injury has multiple potential etiologies, expert testimony is necessary to establish causation, even in view of plaintiff's reduced burden to prove causation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  PTSD is not a simple condition, instead, complex.

As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his self-diagnosis of PTSD prior to 2003 is not competent evidence.  Wasinski v. PECO II, Inc., 2009-Ohio-2615 (Ohio Ct. App. June 8, 2009) (the issue of diagnosis and treatment of depression are matters outside of the scope of knowledge or experience possessed by an ordinary lay person, such as a member of a jury).

Moreover, while the Veteran appears to sincerely believe his recollection as to the onset of his condition, portions of his assertions are at odds with the contemporaneous medical evidence.  Specifically, in the January 2012 statement, he also reported that he had never been married because he was afraid he would hurt his wife because of his anger.  However, VA records and a VA examination report clearly indicate he had married twice and had grown children.  VA records from August 2004 even show he was accompanied by his wife while receiving treatment.  This clear discrepancy in his statements undermines his credibility as a historian with respect to the onset date of his condition.  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006) (if a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything, and a fact finder may accept so much of the such testimony as believed to be true, and disregard what is believed to be false).

In sum, the Veteran's statements regarding the onset of his condition are not probative, and while private records from October 2003 reflect a diagnosis of PTSD and mention a "continuation of long-standing symptoms," they do not specify an onset date of the PTSD.  In light of this and the other evidence of record, the exact onset of the Veteran's PTSD cannot be determined with any certainty.  The earliest that it can be factually ascertained that his condition had its onset is October 2003.

In light of the applicable statutory and regulatory provisions, the effective date to be assigned in this case is the later of either when entitlement arose (i.e., when PTSD had its onset), or the date of claim.  Because PTSD did not have its onset prior to September 19, 2003, entitlement did not arise earlier than that date, and therefore an earlier effective date for the grant of service connection for PTSD is not warranted.


III.  Whether Higher Ratings are Warranted for the PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 125 (1999).

The Veteran already as what amounts to a staged rating.  His PTSD is rated under Diagnostic Code (DC) 9411.  He had a 30 percent rating prior to April 5, 2013, and has had a higher 70 percent since.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.


The record on appeal also contains GAF scores.  As described in the DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM), GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co- workers). Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. 


GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

Records from October 2003 show the Veteran reported hearing voices and noises intermittently.  He had low energy and appetite and endorsed symptoms of paranoia and suicidal ideation.  His GAF score was 40.  In February 2004, he reported anxiety, self-isolation, nightmares, exaggerated startle response, and rageful behavior.  He denied suicidal or homicidal ideation.  On examination, he was moderately anxious and mildly depressed.  In August 2004, he reported better sleep and hearing fewer voices.  On examination, he was anxious at times but demonstrated no agitation or suicidal or homicidal ideation.  Similar symptoms were reported through January 2006, during which time the Veteran's GAF score remained at 40.  

In July 2006, he reported doing "pretty good."  He still experienced nightmares twice per week, but described his depression as manageable.  He felt "boxed in" when around people.  Agitation, suicidal ideation, and homicidal ideation were not present.  His GAF score was 45.  Similar reports were documented in March 2007.

The Veteran underwent a VA examination in August 2007.  He reported having nightmares 2 to 3 times per week, and rare instances of intrusive thoughts when triggered by stimuli.  He avoided crowds and always faced the door at restaurants.  He had difficulty with trust and could not get emotionally close to people.  Notably, he reported avoiding reminders of Vietnam except with people who were there.  He was short-tempered and irritable, and liked to be alone.  He went out to the park or the movies about twice a year.  On examination, he had reasonably good short term memory, and no evidence of a thought disorder.  He reported visual hallucinations of animals but denied any suicidal or homicidal ideation.  The examiner assigned a GAF score of 64, and stated that PTSD would have a mild impact on the Veteran's capacity for occupational activities.  His cognitive functioning would not significantly impact his capacity for work unless the job required verbal abstracting skills or high-level numerical skills.

However, VA records from October 2007 reflect a GAF score of 45.  The Veteran reported depression spells lasting up to a week and having nightmares a few times per month.  He was hearing very few voices, and denied any suicidal or homicidal ideation.

An April 2008 letter from the Veteran's treating VA physician stated that the Veteran's condition involved depression, anxiety, decreased concentration and memory, irritability, intrusive thoughts, exaggerated startle response, hypervigilance, emotional attachment, and death wishes.  His GAF score was 45.  The physician stated that it was at least as likely as not that PTSD prevented the Veteran from maintaining substantially gainful employment since October 2003.

Records from October 2008 through March 2011 also reflect GAF scores of 45, and ongoing complaints of intermittent depression, nightmares and avoidance of people.  The Veteran also reported that the voices he heard were "under control."

In a January 2012 statement, the Veteran reported being irritable and easily angered, having difficulty being around people, having impaired impulse control, being depressed and anxious, and having infrequent suicidal ideation.

VA records from August 2012 show that the Veteran's medications were increased since his last visit.  He denied any active depression or mood swings and had no sleep problems.  On examination, he had normal speech, thoughts, and grooming.  His mood was euthymic and his affect was congruent.  His GAF score was 56.  Additional records from December 2012 reflect similar findings.

The Veteran underwent a VA examination in April 2013.  He reported keeping mostly to himself, but visited people from time to time when the weather permitted.  He also picked up cans on the roadside and went fishing.  The examiner noted that the Veteran was able to maintain his activities of daily living, but with some neglect of hygiene, which was also affected by his general medical condition.  The Veteran denied any current delusions or hallucinations continued to experience stress and anger and did not like being around other people.  On examination, he was depressed, anxious, suspicious, and demonstrated short and long term memory impairment.  The examiner stated that the Veteran had severe PTSD controlled with medication, and that PTSD strongly interfered with his ability to secure and maintain gainful employment.

Additional VA records from September 2013 and April 2014 show the Veteran denied any major nightmares but still had intermittent sleep trouble.  He denied having any anxiety, depressed mood, mood swings, or irritability, and none of these were present on examination.  There were no significant memory deficits, and the Veteran denied any suicidal or homicidal ideation.  His GAF score was 57.

Based on the evidence of record, a 70 percent rating is warranted prior to April 5, 2013.  During this period, the Veteran's symptoms included some suicidal ideation and visual and auditory hallucinations.  His GAF scores, which generally ranged from 40 to 45, reflect severe to major levels of impairment.  These findings are in addition to symptoms of depression, nightmares, anxiety, and irritability.  The overall disability picture present during this period is approximated by the 70 percent rating under DC 9411.

A higher 100 percent rating is not warranted at any point during the appeal period.  Although there is evidence of ongoing hallucinations and a neglect in hygiene, the evidence does not reflect gross impairment in thought processes or communication, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform most activities of daily living, disorientation to time or place, or memory loss for basic concepts such as names of close relatives, or for the Veteran's own occupation or name.  Having said that, the Board also realizes that these criteria, listed in DC 9411, are not an exhaustive list of the symptoms contemplated by the 100 percent rating, rather, mere examples of the type of symptoms perhaps commonly experienced, and that ultimately it is more a question of the effect of the symptoms (whatever they may be) on the Veteran's occupational and social functioning.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, even realizing this, the record does not reflect that his PTSD is manifested by any additional symptoms that would result in a similar level of impairment to those listed.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, his level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

There nonetheless is indication the Veteran's PTSD has an impact on his occupational functioning.  However, the 100 percent schedular rating under DC 9411 contemplates total impairment of both occupational and social functioning.  And, here, as noted, he is married.  He also acknowledged some interaction with other Vietnam veterans during his August 2007 VA examination.  As well, he reported facing the door at restaurants, indicating he does go out to eat at least at times.  In April 2013, he reported visiting people when the weather permitted and going fishing.  The 70 percent rating contemplates significant social impairment, which is evident in this case.  But these additional facts tend to show he retains some meaningful measure of social functioning, rather than experiencing the total social impairment required for the even higher 100 percent rating under DC 9411.

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board resultantly has attributed all potentially service-connected symptoms to the Veteran's service-connected PTSD in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for this disability shows the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his symptoms of depression, nightmares, anxiety, suicidal ideation, hallucinations, irritability, and overall occupational and social impairment are contemplated by the rating criteria.  Indeed, as discussed earlier, the symptoms listed in DC 9411 are mere examples, not an exhaustive list, and it inherently contemplates a very broad range of manifestations.  There is no indication his PTSD results in any symptoms that fall so far outside the purview of the Rating Schedule as to render its application inadequate.

IV.  Derivative TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  

In light of the Board's ruling above, the Veteran is service-connected for PTSD at the 70-percent level throughout the appeal period.  Therefore, the schedular criteria for consideration of a TDIU have been met, meaning he does not instead have to resort to the special extra-schedular provisions of § 4.16(b).  Notably, a TDIU already has been granted as of April 5, 2013.  The period prior to that date remains at issue, however.  He reported that he has not worked during the appeal period, and this is confirmed by his SSA records.

In his September 2008 TDIU application, the Veteran reported previously working as a mechanic, a house painter, and a "roughneck" on an oil rig.  He also reported having 2 years of college education.

An August 2007 VA examiner concluded the Veteran's PTSD would not significantly impact his capacity for work unless his job required verbal abstracting skills or high-level numerical skills, and that the PTSD would have just a relatively mild impact on his capacity for occupational activities.  However, the Veteran's treating physician stated in April 2008 that it was at least as likely as not the PTSD had prevented the Veteran from maintaining substantially gainful employment since October 2003.

The Board finds these opinions equally probative in assessing the Veteran's capacity for employment (substantially gainful versus just marginal in comparison), and recognizes that his GAF scores (which also assess occupational functioning) largely reflect a severe-to-major level of impairment.  When viewed collectively with the symptoms discussed above, the overall weight of the evidence indicates he was unable to obtain or maintain substantially gainful employment even prior to April 5, 2013.  Therefore, the TDIU is warranted even before that date.  38 C.F.R. §§ 4.3, 4.7.



ORDER

An effective date earlier than September 19, 2003, for the grant of service connection for the PTSD is denied.

But a higher initial rating of 70 percent (rather than just 30 percent) is granted for the PTSD even prior to April 5, 2013, subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 70 percent for the PTSD, either prior to or since April 5, 2013, is denied.

But the TDIU also is granted prior to April 5, 2013, so as of an earlier effective date.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


